Exhibit 10.54

APPLIED MATERIALS, INC.
EMPLOYEES’ STOCK PURCHASE PLAN


(Amended and Restated Effective as of October 28, 2012)
SECTION 1
PURPOSE
Applied Materials, Inc. having established the Applied Materials, Inc.
Employees’ Stock Purchase Plan (the “Plan”), in order to provide eligible
employees of the Company with the opportunity to purchase Common Stock through
payroll deductions or, if payroll deductions are not permitted under local laws,
through other means as specified by the Committee, hereby amends and restates
the Plan in its entirety, effective as of October 28, 2012 (except as otherwise
indicated herein). The Plan is intended to qualify as an employee stock purchase
plan under Section 423(b) of the Code, although the Company makes no undertaking
or representation to maintain such qualification.
SECTION 2
DEFINITIONS
2.1    “1934 Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific Section of the 1934 Act or regulation thereunder shall
include such Section or regulation, any valid regulation promulgated under such
Section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such Section or regulation.
2.2    “Board” means the Board of Directors of the Company.
2.3    “Code” means the Internal Revenue Code of 1986, as amended. Reference to
a specific Section of the Code or regulation thereunder shall include such
Section or regulation, any valid regulation promulgated under such Section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such Section or regulation.
2.4    “Committee” shall mean the committee appointed by the Board to administer
the Plan. Any member of the Committee may resign at any time by notice in
writing mailed or delivered to the Secretary of the Company. Until otherwise
determined by the Board, the Plan shall be administered by the Human Resources
and Compensation Committee of the Board.
2.5    “Common Stock” means the common stock of the Company, $0.01 par value per
share.
2.6    “Company” means Applied Materials, Inc., a Delaware corporation.

1

--------------------------------------------------------------------------------



2.7    “Compensation” means a Participant’s base salary or base hourly wages
payable for standard hours, excluding any other type of compensation such as
commissions, overtime, bonuses, allowances or shift differential. The Committee,
in its discretion, may, on a uniform and nondiscriminatory basis or as otherwise
permitted by Treasury Regulation Section 1.423-2(f), establish a different
definition of Compensation prior to an Enrollment Date for all options to be
granted on such Enrollment Date in an Offering.
2.8    “Eligible Employee” means every Employee of an Employer, except (a) any
Employee who immediately after the grant of an option under the Plan, would own
stock and/or hold outstanding options to purchase stock possessing five percent
(5%) or more of the total combined voting power or value of all classes of stock
of the Company or of any Subsidiary of the Company (including stock attributed
to such Employee pursuant to Section 424(d) of the Code), or (b) as provided in
this Section 2.8. The Committee, in its discretion, from time to time may, prior
to an Enrollment Date for all options to be granted on such Enrollment Date in
an Offering, determine on a uniform and nondiscriminatory basis or as otherwise
permitted by Treasury Regulation Section 1.423-2 that an Employee shall not be
an Eligible Employee if he or she: (1) has not completed the required length of
service with the Company, if any, as such length may be determined by the
Committee in its discretion (such length of required service not to exceed two
(2) years), (2) customarily works not more than twenty (20) hours per week (or
such lesser period of time as may be determined by the Committee in its
discretion), (3) customarily works not more than five (5) months per calendar
year (or such lesser period of time as may be determined by the Committee in its
discretion), (4) is a highly compensated employee under Section 414(q) of the
Code, (5) is a highly compensated employee under Section 414(q) of the Code with
compensation above a certain level or who is an officer or subject to the
disclosure requirements of Section 16(a) of the 1934 Act, provided any exclusion
be applied with respect to an individual Offering in a manner complying with
Treasury Regulation Section 1.423-2(e)(2)(ii). Further, and notwithstanding the
foregoing, Employees who are citizens or residents of a non-U.S. jurisdiction
(without regard to whether they also are citizens or residents of the United
States or resident aliens (within the meaning of Section 7701(b)(1)(A) of the
Code)) may be excluded from the Plan or an Offering if the participation of such
Employees is prohibited under the laws of the applicable jurisdiction or if
complying with the laws of the applicable jurisdiction would cause the Plan or
an Offering to violate Section 423 of the Code. An Employee who otherwise is an
Eligible Employee shall be treated as continuing to be such while the Employee
is on sick leave or other leave of absence approved in writing by the Employer,
except that if the period of leave exceeds three (3) months and the Employee’s
right to reemployment is not guaranteed by statute or contract, he or she shall
cease to be an Eligible Employee on the date three (3) months and one (1) day
following the start of such leave. Until and unless determined otherwise by the
Committee, Eligible Employees shall exclude each Employee (other than as
excluded by subsection (a) of this Section 2.8) of an Employer who is
customarily employed by the Company and/or a Subsidiary to work less than or
equal to twenty (20) hours per week or five (5) months per calendar year.
2.9    “Employee” means an individual who is a common-law employee of any
Employer, whether such employee is so employed at the time the Plan is adopted
or becomes so employed subsequent to the adoption of the Plan.

2

--------------------------------------------------------------------------------



2.10    “Employer” or “Employers” means any one or all of the Company and those
Subsidiaries which, with the consent of the Board or the Committee, have adopted
the Plan or have been designated by the Board or the Committee in writing as an
Employer for purposes of participation in the Plan. With respect to a particular
Participant, Employer means the Company or Subsidiary, as the case may be, that
directly employs the Participant.
2.11    “Enrollment Date” means such dates as may be determined by the
Committee, in its discretion and on a uniform and nondiscriminatory basis, from
time to time.
2.12    “Grant Date” means any date on which a Participant is granted an option
under the Plan.
2.13    “Offering” means an offer under this Plan of an option that may be
exercised during the period described in Section 5.2. For purposes of the Plan,
all Eligible Employees will be deemed to participate in the same Offering unless
the Committee otherwise determines that Eligible Employees of one or more
Employers will be deemed to participate in separate Offerings, in which case the
Offerings will be considered separate even if the dates of each such Offering
are identical and the provisions of the Plan will separately apply to each
Offering. To the extent permitted by Treasury Regulation Section 1.423-2(a)(1),
the terms of each Offering need not be identical provided that the terms of the
Plan and the Offering together satisfy Treasury Regulation Sections
1.423-2(a)(2) and (a)(3).
2.14    “Participant” means an Eligible Employee who (a) has become a
Participant in the Plan pursuant to Section 4.1 and (b) has not ceased to be a
Participant pursuant to Section 8 or Section 9.
2.15    “Plan” means the Applied Materials, Inc. Employees’ Stock Purchase Plan,
as set forth in this instrument and as hereafter amended from time to time.
2.16    “Purchase Date” means such dates on which each outstanding option
granted under the Plan shall be exercised (except in such instance in which the
Plan has been terminated), as may be determined by the Committee, in its
discretion and on a uniform and nondiscriminatory basis from time to time prior
to an Enrollment Date for all options to be granted on such Enrollment Date.
2.17    “Purchase Period” means the period beginning on such date as may be
determined by the Committee, in its discretion and on a uniform and
nondiscriminatory basis, and ending on a Purchase Date.
2.18    “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing fifty percent (50%)
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.
2.19    “Treasury Regulations” means the Treasury regulations of the Code.
Reference to a specific Treasury Regulation or Section of the Code shall include
such Treasury

3

--------------------------------------------------------------------------------



Regulation or Section, any valid regulation promulgated under such Section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such Section or regulation.


SECTION 3
SHARES SUBJECT TO THE PLAN
3.1    Number Available.  A maximum of 98,200,000 shares of Common Stock shall
be available for issuance pursuant to the Plan. Shares issued under the Plan may
be newly issued shares or treasury shares.
3.2    Adjustments.  In the event of any reorganization, recapitalization, stock
split, reverse stock split, stock dividend, spin off, combination of shares,
merger, consolidation, offering of rights or other similar change in the capital
structure of the Company, the Committee shall proportionately adjust the number,
kind and purchase price of the shares available for purchase under the Plan, the
per person share number limits on purchases and the purchase price and number of
shares subject to any option under the Plan which has not yet been exercised.
SECTION 4
ENROLLMENT
4.1    Participation.  Each Eligible Employee may elect to become a Participant
by enrolling or re-enrolling in the Plan effective as of any Enrollment Date. In
order to enroll, an Eligible Employee must complete, sign and submit to the
Company an enrollment form in such form, manner and by such deadline as may be
specified by the Committee from time to time, in its discretion and on a
nondiscriminatory basis or as otherwise permitted by Treasury Regulation
Section 1.423-2, and which may be in electronic form. Any Participant whose
option expires and who has not withdrawn from the Plan shall be automatically
re-enrolled in the Plan on the Enrollment Date immediately following the
Purchase Date on which his or her option expires.
4.2    Payroll Withholding and Contribution.  On his or her enrollment form,
each Participant must elect to make Plan contributions via payroll withholding
from his or her Compensation or, if payroll withholding is not permitted under
local laws, via such other means as specified by the Committee to the extent
permitted by Treasury Regulation Section 1.423-2. Pursuant to such procedures as
the Committee may specify from time to time (which may be in electronic form), a
Participant may elect to have withholding equal to, or otherwise contribute, a
whole percentage from one percent (1%) to fifteen percent (15%) (or such greater
or lesser percentage or dollar amount that the Committee may establish from time
to time, in its discretion and on a uniform and nondiscriminatory basis or as
otherwise permitted by Treasury Regulation Section 1.423-2, for all options to
be granted on any Enrollment Date in an Offering). Unless and until the
Committee determines otherwise, no Participant may contribute more than $6,500
during any one Purchase Period. If permitted by the Committee, a Participant
instead may elect to have a specific amount withheld or to contribute a specific
amount, in dollars or in the applicable local currency, subject to such uniform
and nondiscriminatory rules (or as otherwise

4

--------------------------------------------------------------------------------



permitted by Treasury Regulation Section 1.423-2) as the Committee in its
discretion may specify. A Participant may elect to increase or decrease his or
her rate of payroll withholding or contribution by submitting an election (which
may be in electronic form) in accordance with, and if and to the extent
permitted by, procedures established by the Committee from time to time, which
may, if permitted by the Committee, include a decrease to zero percent (0%);
provided, however, that unless determined otherwise by the Committee, a decrease
to zero percent (0%) shall be deemed a withdrawal from the Plan. A Participant
may stop his or her payroll withholding or contribution by submitting an
election in accordance with and to the extent permitted by procedures as may be
established by the Committee from time to time. In order to be effective as of a
specific date, an enrollment election must be received by the Company no later
than the deadline specified by the Committee, in its discretion and on a
nondiscriminatory basis, from time to time. Any Participant who is automatically
re-enrolled in the Plan shall be deemed to have elected to continue his or her
payroll withholding or contributions at the percentage last elected by the
Participant. Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b)(8) of the Code and Section 5.3 of the Plan, the Company may
automatically decrease a Participant’s payroll deductions to zero percent (0%)
at any time during an option period. Under such circumstances, payroll
deductions shall recommence at the rate provided in such Participant’s
enrollment form at the beginning of the first Purchase Period which is scheduled
to end in the following calendar year, unless terminated by the Participant as
provided in Section 7 of the Plan.
SECTION 5
OPTIONS TO PURCHASE COMMON STOCK
5.1    Grant of Option.  On each Enrollment Date on which the Participant
enrolls or re-enrolls in the Plan, he or she shall be granted an option to
purchase shares of Common Stock.
5.2    Duration of Option.  Each option granted under the Plan shall expire on
the earliest to occur of (a) the completion of the purchase of shares on the
last Purchase Date occurring within 27 months of the Grant Date of such option,
(b) such shorter option period as may be established by the Committee from time
to time, in its discretion and on a uniform and nondiscriminatory basis or as
otherwise permitted by Treasury Regulation Section 1.423-2, prior to an
Enrollment Date for all options to be granted on such Enrollment Date, or (c)
the date on which the Participant ceases to be such for any reason.
5.3    Number of Shares Subject to Option.  The maximum number of shares
available for purchase by each Participant under the option or on any given
Purchase Date shall be established by the Committee from time to time prior to
an Enrollment Date for all options to be granted on such Enrollment Date,
subject to this Section 5.3. Unless and until otherwise determined by the
Committee, a Participant may not purchase more than 1,000 shares of Common Stock
(subject to adjustment in accordance with Section 3.2) on any given Purchase
Date. Notwithstanding any contrary provision of the Plan, to the extent required
under Section 423(b) of the Code, an option (taken together with all other
options then outstanding under this Plan and under all other similar employee
stock purchase plans of the Employers) shall not give

5

--------------------------------------------------------------------------------



the Participant the right to purchase stock of the Company or any Subsidiary at
a rate which accrues in excess of $25,000 worth of stock (determined using the
fair market value of a share of the stock on the Grant Date of each such option)
for each calendar year in which such option is outstanding, in accordance with
Treasury Regulation Section 1.423-2(a)(3)(vi).
5.4    Other Terms and Conditions.  Each option shall be subject to the
following additional terms and conditions:
(a)    payment for shares purchased under the option shall be made only through
payroll withholding under Section 4.2, unless payroll withholding is not
permitted under local laws as determined by the Committee, in which case the
Participant may contribute by such other means as specified by the Committee to
the extent permitted by Treasury Regulation Section 1.423-2;
(b)    purchase of shares upon exercise of the option shall be accomplished only
in accordance with Section 6.1;
(c)    the price per share under the option shall be determined as provided in
Section 6.1, subject to adjustment pursuant to Section 3.2;
(d)    the option in all respects shall be subject to such other terms and
conditions as the Committee shall determine from time to time in its discretion
(applied on a uniform and nondiscriminatory basis or as otherwise permitted by
Treasury Regulation Section 1.423-2); and
(e)    each option will be granted under the same Offering unless the Committee
otherwise designates separate Offerings for the Eligible Employees of one or
more Employers, in which case, each Participant’s option will be granted under
the Offering designated for the Eligible Employees of the Participant’s
Employer.
SECTION 6
PURCHASE OF SHARES
6.1    Exercise of Option.  Subject to Section 6.2 and the limits established
under Section 5.3, on each Purchase Date, the funds then credited to each
Participant’s account shall be used to purchase whole shares of Common Stock.
Any cash remaining after whole shares of Common Stock have been purchased or
that exceed the $25,000 cap described in Section 5.3 above, shall be refunded to
the Participant without interest (except as otherwise required under local laws,
in which case the Committee may determine that interest must be paid to all
Participants in the relevant Offering in order to comply with Section 423 of the
Code). The price per share of Common Stock of the shares purchased under any
option granted under the Plan shall be determined by the Committee from time to
time, in its discretion and on a uniform and nondiscriminatory basis or as
otherwise permitted by Treasury Regulation Section 1.423-2, for all options to
be granted on an Enrollment Date in an Offering. However, in no event shall the
price be less than eighty-five percent (85%) of the lower of:

6

--------------------------------------------------------------------------------



(a)    the closing price per share of Common Stock on the Grant Date for such
option on the Nasdaq Global Select Market; or
(b)    the closing price per share of Common Stock on the Purchase Date on the
Nasdaq Global Select Market.
If a closing price is not available on the Grant Date or Purchase Date, then the
closing price per share of Common Stock referred to in 6.1(a) and (b) above
shall refer to the closing price per share of Common Stock on the first Nasdaq
Global Select Market trading day immediately following the Grant Date or
preceding the Purchase Date, respectively.
6.2    Delivery of Shares.  As directed by the Committee in its sole discretion,
shares purchased on any Purchase Date shall be delivered directly to the
Participant or to a custodian or broker, if any, designated by the Committee to
hold shares for the benefit of the Participants. As determined by the Committee
from time to time, such shares shall be delivered as physical certificates or by
means of a book entry system.
6.3    Exhaustion of Shares.  If at any time the shares available under the Plan
are over-enrolled, enrollments shall be reduced to eliminate the
over-enrollment, as the Committee determines, which determination shall be on a
uniform and nondiscriminatory manner. For example, the Committee may determine
that such reduction method shall be “bottom up”, with the result that all option
exercises for one share shall be satisfied first, followed by all exercises for
two shares, and so on, until all available shares have been exhausted. Any funds
that, due to over-enrollment, cannot be applied to the purchase of whole shares
shall be refunded to the Participants without interest thereon, except as
otherwise required under local laws (in which case the Committee may determine
that interest must be paid to all Participants in the relevant Offering in order
to comply with Section 423 of the Code).
6.4    Tax Withholding.  Prior to the delivery of any shares purchased under the
Plan (or at any other time that a taxable event related to the Plan occurs), the
Company shall have the power and the right to deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy all tax and
social insurance liability obligations and requirements in connection with the
options and shares purchased thereunder, if any, including, without limitation,
all federal, state, and local taxes (including the Participant’s FICA
obligation, if any) that are required to be withheld by the Company or the
employing Subsidiary, the Participant’s and, to the extent required by the
Company (or the employing Subsidiary), the Company’s (or the employing
Subsidiary’s) fringe benefit tax liability, if any, associated with the grant,
vesting, or sale of shares and any other Company (or employing Subsidiary) taxes
the responsibility for which the Participant has agreed to bear with respect to
such shares.



7

--------------------------------------------------------------------------------



SECTION 7
WITHDRAWAL
A Participant may withdraw from the Plan by submitting a withdrawal form to the
Company in such form and manner as the Committee may specify (which may be in
electronic form). A withdrawal shall be effective only if it is received by the
Company by the deadline specified from time to time by the Committee, in its
discretion and on a uniform and nondiscriminatory basis or as otherwise
permitted by Treasury Regulation Section 1.423-2. Unless otherwise determined by
the Committee, when a withdrawal becomes effective, the Participant’s payroll
contributions shall cease and all amounts then credited to the Participant’s
account shall be distributed to him or her, without interest thereon, except as
otherwise required under local laws (in which case the Committee may determine
that interest must be paid to all Participants in the relevant Offering in order
to comply with Section 423 of the Code).
SECTION 8
CESSATION OF PARTICIPATION
A Participant shall cease to be a Participant immediately upon the cessation of
his or her status as an Eligible Employee (for example, because of his or her
termination of employment from all Employers for any reason), except that the
Committee, in its discretion and on a uniform and nondiscriminatory basis, may
permit an individual who has ceased to be an Eligible Employee to exercise his
or her option on the next Purchase Date to the extent permitted by Code Section
423. As soon as practicable after such cessation, the Participant’s payroll
contributions shall cease and all amounts then credited to the Participant’s
account shall be distributed to him or her without interest thereon, except as
otherwise required under local laws (in which case the Committee may determine
that interest must be paid to all Participants in the relevant Offering in order
to comply with Section 423 of the Code).
SECTION 9
DESIGNATION OF BENEFICIARY
9.1    Designation.  Each Participant may, pursuant to such uniform and
nondiscriminatory procedures (or as otherwise permitted by Treasury Regulation
Section 1.423‑2) as the Committee may specify in its discretion from time to
time, designate one or more individuals to receive any amounts credited to the
Participant’s account at the time of his or her death (“Beneficiaries”).
Notwithstanding any contrary provision of this Section 9, Sections 9.1 and 9.2
shall be operative only after, and for so long as, the Committee determines on a
uniform and nondiscriminatory basis (or as otherwise permitted by Treasury
Regulation Section 1.423-2) to permit the designation of Beneficiaries.
9.2    Changes.  A Participant may designate different Beneficiaries or may
revoke a prior Beneficiary designation at any time by delivering a new
designation or revocation of a prior designation, as applicable, in like manner.
Any designation or revocation shall be effective only if it is received by the
Committee. However, when so received, the designation or revocation shall be
effective as of the date the designation or revocation is executed, whether or
not the Participant still is living, but without prejudice to the Committee on
account of any

8

--------------------------------------------------------------------------------



payment made before the change is recorded. The last effective designation
received by the Committee shall supersede all prior designations.
9.3    Failed Designations.  If a Participant dies without having effectively
designated a Beneficiary, or if no Beneficiary survives the Participant, the
Participant’s account shall be payable to his or her estate.
SECTION 10
ADMINISTRATION
10.1    Plan Administrator.  The Plan shall be administered by the Committee.
The Committee shall have the authority to control and manage the operation and
administration of the Plan.
10.2    Actions by Committee.  Each decision of a majority of the members of the
Committee then in office shall constitute the final and binding act of the
Committee. The Committee may act with or without a meeting being called or held
and shall keep minutes of all meetings held and a record of all actions taken by
written consent.
10.3    Powers of Committee.  The Committee shall have all powers and discretion
necessary or appropriate to administer the Plan and to control its operation in
accordance with its terms, including, but not by way of limitation, the
following discretionary powers:
(a)    To interpret and determine the meaning and validity of the provisions of
the Plan and the options and to determine any question arising under, or in
connection with, the administration, operation or validity of the Plan or the
options;
(b)    To determine the form and manner for Participants to make elections under
the Plan;
(c)    To determine any and all considerations affecting the eligibility of any
Employee to become a Participant or to remain a Participant in the Plan;
(d)    To cause an account or accounts to be maintained for each Participant and
establish rules for the crediting of contributions and/or shares to the
account(s);
(e)    To determine the time or times when, and the number of shares for which,
options shall be granted;
(f)    To establish and revise an accounting method or formula for the Plan;
(g)    To designate a custodian or broker to receive shares purchased under the
Plan and to determine the manner and form in which shares are to be delivered to
the designated custodian or broker;
(h)    To determine the status and rights of Participants and their
Beneficiaries or estates;

9

--------------------------------------------------------------------------------



(i)    To employ such brokers, counsel, agents and advisers, and to obtain such
broker, legal, clerical and other services, as it may deem necessary or
appropriate in carrying out the provisions of the Plan;
(j)    To establish, from time to time, rules for the performance of its powers
and duties and for the administration of the Plan;
(k)    To adopt such procedures and subplans as are necessary or appropriate to
permit participation in the Plan by employees who are foreign nationals or
employed outside of the United States;
(l)    To determine that, to the extent permitted by Treasury Regulation
Section 1.423-2(f), the terms of an option granted under the Plan or an Offering
to citizens or residents of a non-U.S. jurisdiction (without regard to whether
they also are citizens or residents of the United States or resident aliens
(within the meaning of Section 7701(b)(1)(A) of the Code)) will be less
favorable than the terms of options granted under the Plan or the same Offering
to Employees resident in the United States;
(m)    To designate separate Offerings for the Eligible Employees of one or more
Employers, in which case the Offerings will be considered separate even if the
dates of each such Offering are identical and the provisions of the Plan will
separately apply to each Offering; and
(n)    To delegate to any one or more of its members or to any other person
including, but not limited to, employees of any Employer, severally or jointly,
the authority to perform for and on behalf of the Committee one or more of the
functions of the Committee under the Plan.
10.4    Decisions of Committee.  All actions, interpretations, and decisions of
the Committee shall be made in the sole discretion of the Committee and shall be
conclusive and binding on all persons, and shall be given the maximum deference
permitted by law.
10.5    Administrative Expenses.  All expenses incurred in the administration of
the Plan by the Committee, or otherwise, including legal fees and expenses,
shall be paid and borne by the Employers, except any stamp duties or transfer
taxes applicable to the purchase of shares may be charged to the account of each
Participant. Any brokerage fees for the purchase of shares by a Participant
shall be paid by the Company, but fees and taxes (including brokerage fees) for
the transfer, sale or resale of shares by a Participant, or the issuance of
physical share certificates, shall be borne solely by the Participant.
10.6    Eligibility to Participate.  No member of the Committee who is also an
employee of an Employer shall be excluded from participating in the Plan if
otherwise eligible, but he or she shall not be entitled, as a member of the
Committee, to act or pass upon any matters pertaining specifically to his or her
own account under the Plan.

10

--------------------------------------------------------------------------------



10.7    Indemnification.  Each of the Employers shall, and hereby does,
indemnify and hold harmless the members of the Committee and the Board, from and
against any and all losses, claims, damages or liabilities, including attorneys’
fees and amounts paid, with the approval of the Board or the Committee, in
settlement of any claim, arising out of or resulting from the implementation of
a duty, act or decision with respect to the Plan, so long as such duty, act or
decision does not involve gross negligence or willful misconduct on the part of
any such individual.
SECTION 11
AMENDMENT, TERMINATION, AND DURATION
11.1    Amendment, Suspension, or Termination.  The Board or the Committee, in
its sole discretion, may amend, suspend or terminate the Plan, or any part
thereof, at any time and for any reason. If the Plan is amended, suspended or
terminated, the Board or the Committee, in its discretion, may elect to
terminate all outstanding options either immediately or upon completion of the
purchase of shares on the next Purchase Date (which, notwithstanding Section
2.16, may be sooner than originally scheduled, if determined by the Board or the
Committee in its discretion), or may elect to permit options to expire in
accordance with their terms (and participation to continue through such
expiration dates). If the options are terminated prior to expiration, all
amounts then credited to Participants’ accounts that have not been used to
purchase shares shall be returned to the Participants (without interest thereon,
except as otherwise required under local laws, in which case the Committee may
determine that interest must be paid to all Participants in the relevant
Offering in order to comply with Section 423 of the Code) as soon as
administratively practicable. Except as provided in Section 3.2 and this Section
11 hereof, no amendment may make any change in any option theretofore granted
which adversely affects the rights of any Participant unless his or her consent
is obtained. To the extent necessary to comply with Section 423 of the Code (or
any successor rule or provision or any other applicable law, regulation or stock
exchange rule), the Company shall obtain stockholder approval of any amendment
in such a manner and to such a degree as required. In addition, an amendment
will be subject to stockholder approval if the Committee or the Board, in their
sole discretion, deems such amendment to be a material amendment, except with
respect to such an amendment which will impact, in the aggregate, no more than
five percent (5%) of the shares reserved for issuance under the Plan. The
following amendments shall be deemed material amendments for purposes of the
preceding sentence (i) material increases to the benefits accrued to
Participants under the Plan; (ii) increases to the total number of securities
that may be issued under the Plan; (iii) material modifications to the
requirements for participation in the Plan, and (iv) the addition of a new
provision allowing the Board or the Committee to lapse or waive restrictions at
its discretion. The amendment, suspension, or termination of the Plan shall not,
without the consent of the Participant, alter or impair any rights or
obligations under any option theretofore granted to such Participant. No option
may be granted during any period of suspension or after termination of the Plan.
Without stockholder approval and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Committee shall
be entitled to change the duration of an option, limit the frequency and/or
number of changes in the amount withheld during the duration of an option,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a Participant in order to adjust for

11

--------------------------------------------------------------------------------



delays or mistakes in the Company’s processing of properly completed withholding
elections, establish reasonable waiting and adjustment periods and/or accounting
and crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each Participant properly correspond with amounts withheld from
the Participant’s Compensation, and establish such other limitations or
procedures as the Committee determines in its sole discretion advisable which
are consistent with the Plan.
    Without regard to whether any Participant’s rights may be considered to have
been “adversely affected”, in the event the Committee determines that the
ongoing operation of the Plan may result in unfavorable financial accounting
consequences, the Committee may, in its discretion and, to the extent necessary
or desirable, modify or amend the Plan to reduce or eliminate such accounting
consequence including, but not limited to:
(a)    Amending the Plan to conform with the safe harbor definition under
Statement of Financial Accounting Standards 123(R), including with respect to an
option issued at the time of the amendment;
(b)    Increasing or otherwise altering the exercise price for any option
including an option issued at the time of the change in exercise price;
(c)    Reducing the maximum percentage of Compensation a Participant may elect
to set aside as payroll deductions;
(d)    Shortening the duration of any option so that the option ends on a new
Purchase Date, including an option issued at the time of the Committee action;
and
(e)    Reducing the number of shares that may be purchased upon exercise of
outstanding options.
Such modifications or amendments shall not require stockholder approval or the
consent of any Participants.
11.2    Duration of the Plan.  The Plan shall commence on the date specified
herein, and subject to Section 11.1 (regarding the Board’s and the Committee’s
right to amend or terminate the Plan), shall remain in effect thereafter.

12

--------------------------------------------------------------------------------



SECTION 12
GENERAL PROVISIONS
12.1    Participation by Subsidiaries.  One or more Subsidiaries of the Company
may become participating Employers by adopting the Plan and obtaining approval
for such adoption from the Board or the Committee. By adopting the Plan, a
Subsidiary shall be deemed to agree to all of its terms, including, but not
limited to, the provisions granting exclusive authority (a) to the Board and the
Committee to amend the Plan, and (b) to the Committee to administer and
interpret the Plan. An Employer may terminate its participation in the Plan at
any time. The liabilities incurred under the Plan to the Participants employed
by each Employer shall be solely the liabilities of that Employer, and no other
Employer shall be liable for benefits accrued by a Participant during any period
when he or she was not employed by such Employer.
12.2    Inalienability.  In no event may either a Participant, a former
Participant or his or her Beneficiary, spouse or estate sell, transfer,
anticipate, assign, hypothecate, or otherwise dispose of any right or interest
under the Plan; and such rights and interests shall not at any time be subject
to the claims of creditors nor be liable to attachment, execution or other legal
process. Accordingly, for example, a Participant’s interest in the Plan is not
transferable pursuant to a domestic relations order.
12.3    Severability.  In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
12.4    Requirements of Law.  The granting of options and the issuance of shares
shall be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or securities exchanges as the Committee
may determine are necessary or appropriate.
12.5    Compliance with Rule 16b-3.  Any transactions under this Plan with
respect to officers, as defined in Rule 16a-1 promulgated under the 1934 Act,
are intended to comply with all applicable conditions of Rule 16b-3. To the
extent any provision of the Plan or action by the Committee fails to so comply,
it shall be deemed null and void to the extent permitted by law and deemed
advisable by the Committee. Notwithstanding any contrary provision of the Plan,
if the Committee specifically determines that compliance with Rule 16b-3 no
longer is required, all references in the Plan to Rule 16b-3 shall be null and
void.
12.6    No Enlargement of Employment Rights.  Neither the establishment or
maintenance of the Plan, the granting of options, the purchase of shares, nor
any action of any Employer or the Committee, shall be held or construed to
confer upon any individual any right to be continued as an employee of the
Employer nor, upon dismissal, any right or interest in any specific assets of
the Employers other than as provided in the Plan. Each Employer expressly
reserves the right to discharge any employee at any time, with or without cause.

13

--------------------------------------------------------------------------------



12.7    Apportionment of Costs and Duties.  All acts required of the Employers
under the Plan may be performed by the Company for itself and its Subsidiaries,
and the costs of the Plan may be equitably apportioned by the Committee among
the Company and the other Employers. Whenever an Employer is permitted or
required under the terms of the Plan to do or perform any act, matter or thing,
it shall be done and performed by any officer or employee of the Employers who
is thereunto duly authorized by the Employers.
12.8    Construction and Applicable Law.  The Plan is intended to qualify as an
“employee stock purchase plan” within the meaning of Section 423(b) of the Code.
Any provision of the Plan which is inconsistent with Section 423(b) of the Code
shall, without further act or amendment by the Company or the Committee, be
reformed to comply with the requirements of Section 423(b). The provisions of
the Plan shall be construed, administered and enforced in accordance with such
Section and with the laws of the State of California, excluding California’s
conflict of laws provisions.
12.9    Captions.  The captions contained in and the table of contents prefixed
to the Plan are inserted only as a matter of convenience, and in no way define,
limit, enlarge or describe the scope or intent of the Plan nor in any way shall
affect the construction of any provision of the Plan.
12.10    Use of Funds.  Payroll withholdings and other contributions received or
held by the Company under the Plan may be used by the Company for any corporate
purpose, and the Company will not be obligated to segregate such payroll
withholdings or other contributions except under Offerings in which applicable
local law requires that such payroll withholdings or other contributions be
segregated from the Company’s general corporate funds and/or deposited with an
independent third party for Participants in non-U.S. jurisdictions.
12.11    Automatic Transfer to Low Price Option Period.  To the extent permitted
by applicable laws and specified by the Committee in advance for particular
option periods, if the fair market value of the Common Stock on any Enrollment
Date is higher than the fair market value of the Common Stock on the first day
of any later Purchase Period during the same option period, then all
Participants in such option period shall be automatically withdrawn from such
option period and automatically re-enrolled in the immediately following new
option period.
 





14